                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

AYESHA ALI ABBAS,                                            Case No:       17-55784-pjs
                                                             Ch:            7
                                                             Hon.           Phillip J. Shufferly
       Debtor(s).

_________________________________/



                        OBJECTION TO PROPOSED AUCTION SALE


       NOW COMES Third Party Intervenor, Ali Abbas, by and through his attorneys The
Sikorski Law Firm P.L.L.C., and states the following for his Objection to Auction Sale and
Proposed Sale:
       1. On October 15, 2018 Kenneth Nathan, Chapter 7 Trustee of the bankruptcy estate of

          Ayesha Ali Abbas filed a Notice of Auction Sale of Property and Notice of

          Opportunity to Object to the Proposed Sale.

       2. The notice proposes the sale of the following property:

                 Six gold bangles (2 big, 4 small), two rings, head piece, four sets of

                 earrings, chain, one set of earrings.

       3. Trustee cites 11 U.S.C. 363(b) as authority under which he states that he is permitted

          to sell the property at issue as property of the debtor’s bankruptcy estate.

       4. The property that the Trustee intends to sell at the noticed auction never belonged to

          the debtor, and therefore is not property of the estate, and consequently cannot be sold

          pursuant to 11 USC 363(b).




  17-55784-pjs        Doc 64    Filed 10/26/18     Entered 10/26/18 13:39:02       Page 1 of 3
   5. Per Debtor’s December 8, 2016 Judgment of Divorce, Exhibit A, of said Judgment

      specifies that the jewelry in question is property of the minor children.

   6. On page 16 of the same divorce judgment, it is stated that “it is further ordered and

      adjudged that the parties’ [sic] shall mutually agree upon a safe deposit box at a local

      bank to hold the children’s jewelry, which is more fully set forth on Exhibit “A”

      attached hereto. […]”

   7. Upon information and belief, Debtor has purposely misled the Trustee and has turned

      over jewelry that does not belong to her. Instead of her own jewelry, which is also

      listed on Exhibit A, Debtor turned in third parties’ jewelry. Debtor also failed to

      disclose her own jewelry in her original bankruptcy petition and schedules.

   8. Upon information and belief, Debtor is in possession of her own gold jewelry, which

      is different from her children’s jewelry, and which has been described in her

      judgment of divorce as follows:

          Jewelry set including necklace, earrings, head piece, six bangles,

          wedding ring, chain, two watches, set of earrings, two bangles.




17-55784-pjs   Doc 64     Filed 10/26/18     Entered 10/26/18 13:39:02            Page 2 of 3
      WHEREFORE, Ali Abbas, third party intervenor, respectfully requests this Honorable

      Court to:

          A. Deny Trustee’s request to sell enumerated items at auction;

          B. Determine that the enumerated jewelry is not property of the estate;

          C. Grant such other relief as this Court deems just and equitable.




                                                           Respectfully submitted,


                                                                   /s/ Kate Sikorski
Dated: October 16, 2018                                            Kate Sikorski (P75313)
                                                                   The Sikorski Law Firm
                                                                   Attorney for Ali Abbas
                                                                   29211 Ford Rd.
                                                                   Garden City, MI 48135
                                                                   sikorskilaw@gmail.com
                                                                   734 422 2377 phone
                                                                   734 243 1243 fax




  17-55784-pjs     Doc 64    Filed 10/26/18     Entered 10/26/18 13:39:02       Page 3 of 3
